Beck, J.
1. When the excerpts from the charge which are criticised in the motion for a new trial are considered in connection with their context and in the light of the entire charge, it is apparent that the issues of the case were fairly and clearly submitted to the jury, and the verbal inaccuracies appearing in certain extracts of the charge complained of are not grounds for a new trial.
2. There was sufficient evidence to support the verdict in this case.

Judgment affirmed.


All the Justices concur.